  4:19-cr-03137-JMG-CRZ Doc # 65 Filed: 04/06/21 Page 1 of 1 - Page ID # 128




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19-CR-3137

vs.
                                              MEMORANDUM AND ORDER
WALLACE RAY SWAIM, JR.,

                   Defendant.

      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation on a Guilty Plea (filing 61) recommending that the Court
accept the defendant's plea of guilty. There are no objections to the findings
and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C) and NECrimR
11.2(d), the Court has conducted a de novo review of the record and adopts the
findings and recommendation of the Magistrate Judge.

      IT IS ORDERED:

      1.    The Magistrate Judge's Findings and Recommendation on a Guilty
            Plea are adopted.
      2.    The defendant is found guilty. The plea is accepted. The Court
            finds that the plea of guilty is knowing, intelligent, and voluntary,
            and that a factual basis exists for the plea.
      3.    This case shall proceed to sentencing.

      Dated this 6th day of April, 2021.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
